           Case 3:19-cv-00731-EMC Document 4 Filed 02/11/19 Page 1 of 4



 1   Ahilan T. Arulanantham, SBN 237841
     aarulanantham@aclusocal.org
 2   Zoë N. McKinney, SBN 312877
     zmckinney@aclusocal.org
 3   ACLU FOUNDATION OF SOUTHERN CALIFORNIA
     1313 West 8th Street
 4   Los Angeles, CA 90017
     Telephone: (213) 977-5211/Fax: (213) 977-5297
 5
     Jessica Karp Bansal, SBN 277347
 6   jbansal@ndlon.org
     Emilou MacLean, SBN 319071
 7   emi@ndlon.org
     NATIONAL DAY LABORER
 8   ORGANIZING NETWORK
     1030 S. Arroyo Pkwy, Suite 106
 9   Pasadena, CA 91105
     Telephone: 626-799-2160
10   Fax: (626) 799-3560

11   Attorneys for Plaintiffs
     [Additional Counsel Listed on Next Page]
12

13                                 UNITED STATES DISTRICT COURT

14                               NORTHERN DISTRICT OF CALIFORNIA

15   KESHAV BHATTARAI; SAJJAN PANDEY,                 Case No. 3:19-CV-00731-JST
     SUMNIMA THAPA; DONALDO POSADAS
16   CACERES; SORAYDA RODRIGUEZ                       PLAINTIFFS’ CERTIFICATION OF
     MOTIÑO; DENIS MOLINA CHAVEZ; S.S.,               INTERESTED ENTITIES OR PERSONS
17   individually and on behalf of others similarly   PURSUANT TO CIVIL LOCAL RULE 3-15
     situated; and G.D.P., individually and on
18   behalf of others similarly situated,
19                 Plaintiffs,
20          v.
21   KIRSTJEN NIELSEN, in her official capacity
     as Secretary of Homeland Security; ELAINE
22   C. DUKE, in her official capacity as Deputy
     Secretary of Homeland Security; UNITED
23   STATES DEPARTMENT OF HOMELAND
     SECURITY; and UNITED STATES OF
24   AMERICA.
25                 Defendants.
26
27

28

      PLAINTIFFS’ CERTIFICATION OF INTERESTED ENTITIES OR PERSONS - CASE NO. 3:19-CV-00731-JST
           Case 3:19-cv-00731-EMC Document 4 Filed 02/11/19 Page 2 of 4



 1   Additional Counsel for Plaintiffs

 2   Alycia A. Degen, SBN 211350
     adegen@sidley.com
 3   Sean A. Commons, SBN 217603
     scommons@sidley.com
 4   SIDLEY AUSTIN LLP
     555 West Fifth Street, Suite 4000
 5   Los Angeles, CA 90013
     Telephone: (213) 896-6000/Fax: (213) 896-6600
 6
     Laboni Hoq, SBN 224140
 7   lhoq@advancingjustice-la.org
     Christopher Lapinig, SBN 322141
 8   clapinig@advancingjustice-la.org
     Michelle (Minju) Cho, SBN 321939
 9   mcho@advancingjustice-la.org
     ASIAN AMERICANS ADVANCING JUSTICE – LOS ANGELES
10   1145 Wilshire Blvd., 2nd Floor
     Los Angeles, CA 90017
11   Telephone: (213) 977-7500/Fax: (213) 977-7500

12   Jingni (Jenny) Zhao, SBN 284684
     Jennyz@advancingjustice-alc.org
13   Winifred Kao, SBN 241473
     winifredk@advancingjustice-alc.org
14   ASIAN AMERICANS ADVANCING JUSTICE – ASIAN LAW CAUCUS
     55 Columbus Avenue
15   San Francisco, California 94111
     Telephone: (415) 896-1701/Fax: (415) 896-1702
16
     Tami Weerasingha-Cote, SBN 995355 (Washington, D.C.)*
17   tweerasi@sidley.com
     Ava X. Guo, SBN 1027694 (Washington, D.C.)*
18   aguo@sidley.com
     Kimberly Leaman, SBN 85925 (Virginia)*
19   kimberly.leaman@sidley.com
     Tyler Domino, SRN 5614631 (New York)*
20   tdomino@sidley.com
     Jon Dugan, SBN 93480 (Virginia)*
21   jdugan@sidley.com
     SIDLEY AUSTIN LLP
22   1501 K Street, NW
     Washington D.C., 20005
23   Telephone: (202) 736-8000/Fax: (202) 736-8711

24   Attorneys for Plaintiffs.

25   *pro hac vice application forthcoming

26
27

28

      PLAINTIFFS’ CERTIFICATION OF INTERESTED ENTITIES OR PERSONS - CASE NO. 3:19-CV-00731-JST
          Case 3:19-cv-00731-EMC Document 4 Filed 02/11/19 Page 3 of 4



 1                      Plaintiffs’ Certification Of Interested Entities Or Persons

 2          Upon making a first appearance in any proceeding in the Northern District of California,

 3   each party must file a “certification of interested entities or persons.” Under Civil L.R. 3-15(a)(1)

 4   the certification must disclose “any persons, associations of persons, firms, partnerships,

 5   corporations, (including parent corporations), or other entities other than the parties themselves

 6   known by the party to have either: (i) a financial interest of any kind in the subject matter in

 7   controversy or in a party to the proceedings; or (ii) any other kind of interest that could be

 8   substantially affected by the outcome of the proceeding.”

 9          Pursuant to Civil L.R. 3-15, the undersigned certifies that, as of this date, other than the
10   named parties, counsel is not aware of any such interest to report.

11
     Date: February 11, 2019                               Respectfully submitted,
12

13                                                         SIDLEY AUSTIN LLP
14                                                         /s/ Alycia A. Degen
15                                                         Alycia A. Degen
                                                           Sean A. Commons
16                                                         Tami Weerasingha-Cote
                                                           Ava Guo
17                                                         Kimberly Leaman
                                                           Tyler Domino
18                                                         Jon Dugan

19                                                         ACLU OF SOUTHERN CALIFORNIA
                                                           Ahilan T. Arulanantham
20                                                         Zoë N. McKinney
21                                                         NATIONAL DAY LABORER
                                                           ORGANIZING NETWORK
22                                                         Jessica Karp Bansal
                                                           Emilou MacLean
23

24                                                         ASIAN AMERICANS ADVANCING
                                                           JUSTICE – LOS ANGELES
25                                                         Laboni Hoq
                                                           Christopher Lapinig
26                                                         Michelle (Minju) Cho
27

28

                                                1
     PLAINTIFFS’ CERTIFICATION OF INTERESTED ENTITIES OR PERSONS - CASE NO. 3:19-CV-00731-JST
         Case 3:19-cv-00731-EMC Document 4 Filed 02/11/19 Page 4 of 4



 1                                                 ASIAN AMERICANS ADVANCING
                                                   JUSTICE – ASIAN LAW CAUCUS
 2                                                 Jingni (Jenny) Zhao
 3                                                 Winifred Kao

 4                                                 Attorneys for Plaintiffs

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                2
     PLAINTIFFS’ CERTIFICATION OF INTERESTED ENTITIES OR PERSONS - CASE NO. 3:19-CV-00731-JST
